                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

JOE HENDERSON,                          )
                                        )
             Petitioner,                )
                                        )
      v.                                )      CASE NO. 2:19-CV-270-WKW
                                        )                [WO]
KARLA JONES,                            )
STEVEN T. MARSHALL,                     )
STATE OF ALABAMA,                       )
                                        )
             Respondents.               )

                                    ORDER

      On May 24, 2019, the Magistrate Judge filed a Recommendation to which

no timely objections have been filed. (Doc. # 8.) Upon an independent review of

the record and upon consideration of the Recommendation, it is ORDERED that

the Recommendation is ADOPTED, Petitioner’s 28 U.S.C. § 2254 petition is

DENIED as a successive petition, and this case is DISMISSED without prejudice

for lack of jurisdiction.

      A separate final judgment will be entered.

      DONE this 17th day of June, 2019.

                                           /s/ W. Keith Watkins
                                      UNITED STATES DISTRICT JUDGE
